Citation Nr: 0621648	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  96-27 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to a disability rating in excess of 
40 percent for low back strain with degenerative disc disease 
from March 20, 1999, to February 22, 2000.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
October 1957.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1996 rating decision in which the Department of 
Veterans Affairs (VA) Regional Office (RO) denied entitlement 
to a disability rating in excess of 10 percent for the low 
back disorder.  The veteran perfected an appeal of that 
decision.

In February 1997 and August 2001 rating decisions the RO 
increased the rating for the low back disability from 10 to 
20 percent effective May 10, 1995; from 20 to 40 percent 
effective March 20, 1999; and from 40 to 60 percent effective 
February 22, 2000.  In a March 2003 decision the Board denied 
entitlement to a rating in excess of 20 percent for May 1995 
to March 20, 1999, and in excess of 40 percent from March 20, 
1999, to February 22, 2000.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a March 2005 decision the Court vacated 
that part of the March 2003 decision in which the Board 
denied entitlement to a rating in excess of 40 percent from 
March 20, 1999, to February 22, 2000, but affirmed the 
remainder of the Board's findings.

In a May 2002 rating decision the RO granted service 
connection for right ear hearing loss and tinnitus, and 
denied service connection for left ear hearing loss and 
bronchitis.  The veteran perfected an appeal of the denial of 
service connection for left ear hearing loss and bronchitis.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for left 
ear hearing loss in September 1967.  The veteran was notified 
of that decision and did not appeal.

2.  The evidence received subsequent to the September 1967 
decision is new, in that it is not cumulative and was not 
previously submitted to agency decisionmakers.  The evidence 
is also material because it relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

The September 1967 rating decision in which the RO denied 
entitlement to service connection for left ear hearing loss 
is final, new and material evidence has been received, and 
the claim is reopened.  38 U.S.C. § 4005(c) (1964); 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 19.153 (1967); 
38 C.F.R. § 3.156 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION
New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. § 19.153 
(1967).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156 (2005).

In the September 1967 rating decision the RO denied service 
connection for left ear hearing loss on the basis that the 
evidence did not show that the hearing loss diagnosed in May 
1967 was related to military service.  The veteran was 
notified of that decision and did not appeal, and the 
September 1967 decision is final.  38 U.S.C. § 4005(c) 
(1964); 38 C.F.R. § 19.153 (1967).

The evidence received subsequent to the September 1967 
decision includes a March 2005 medical opinion indicating 
that the veteran's left ear hearing loss is related to in-
service noise exposure.  This evidence is new, in that the 
evidence of record in September 1967 did not show that the 
hearing loss was related to service.  The evidence is also 
material because it bears directly and substantially on the 
issue being considered, and raises the reasonable possibility 
of substantiating the claim.  The Board finds, therefore, 
that evidence that is both new and material has been 
received, and the claim of entitlement to service connection 
for left ear hearing loss is reopened.  The Board further 
finds that additional development is needed prior to 
considering the substantive merits of the claim.
Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO has not informed him 
of the basis for the previous denial of service connection or 
the evidence needed to substantiate that element of the 
claim.  See Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006).  Because the Board's disposition of the 
issue of new and material evidence is fully favorable to him, 
that deficiency is not prejudicial.  Regarding VA's duty to 
assist the veteran in developing evidence in support of his 
claim, the issue of service connection for left ear hearing 
loss is being remanded for completion of that development.


REMAND

The veteran contends that he is entitled to a 60 percent 
rating for his low back disorder for the period March 20, 
1999, to February 22, 2000 (a 60 percent rating has been 
awarded beginning February 22, 2000).  During a May 2006 
hearing he testified to having received treatment from the VA 
medical center (MC) in Tampa, Florida, during that time 
frame.  Although his medical records prior to March 1999 and 
subsequent to February 2000 have been associated with the 
claims file, the records of treatment for March 1999 to 
February 2000 have not been obtained.

In addition, the veteran testified that he has received 
treatment for a pulmonary disorder from the VAMC since the 
1980s.  The available records show that he has a history of 
asthma, and that Albuterol has been prescribed, but do not 
document the onset or any clinical findings regarding the 
disorder.  His service medical records indicate that he was 
treated for a chest cold in November 1955 and September 1957, 
with a normal examination when examined on separation from 
service in October 1957.  A medical opinion is needed as to 
whether any currently diagnosed pulmonary disorder is related 
to the symptoms treated during service.

The veteran contends that his left ear hearing loss was 
caused by noise exposure during service.  His military 
discharge certificate indicates that his military 
occupational specialty (MOS) was field artillery crewman, and 
his lay evidence of in-service acoustic trauma is credible.  
Although his hearing acuity was normal based on the whispered 
and spoken voice test when examined on separation from 
service, the medical evidence shows that he has had a 
bilateral hearing loss since at least May 1967.  The RO 
provided him a VA medical examination in May 2002, which 
resulted in the conclusion that his left ear hearing loss was 
due to otosclerosis, not noise exposure.  The veteran 
presented a March 2005 opinion from a private 
otolaryngologist indicating that although he had a low- and 
mid-tone conductive hearing loss (presumably due to 
otosclerosis), he also had a high-tone sensorineural hearing 
loss that was due to in-service noise exposure.  The private 
otolaryngologist did not, however, have the benefit of 
reviewing the veteran's medical records during and since 
service.  In addition, the report of the audiometric 
examination he provided indicates that the veteran had 
significant bone conduction hearing loss at all frequencies, 
not just the lower and middle frequencies.  For these reasons 
the Board finds that an additional VA examination and opinion 
are needed on this issue.

Accordingly, the case is remanded for the following action:

1.  Obtain the veteran's treatment 
records from the VAMC in Tampa, Florida, 
from January 1980 to September 1992 and 
from March 1999 to February 2000.

2.  After the development requested above 
has been completed to the extent 
possible, provide the veteran a VA 
medical examination in order to determine 
whether he currently has a chronic 
pulmonary disorder that is at least as 
likely as not (a probability of 
50 percent or greater) etiologically 
related to the symptoms documented during 
service.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary.

3.  Provide the veteran an ear 
examination and obtain an opinion on 
whether, or to what extent, his left ear 
hearing loss is due to in-service noise 
exposure versus some other cause.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary.  The opinion should be based 
on review of the medical evidence of 
record, including the March 2005 private 
opinion, and sound medical principles.  
The examiner should provide the rationale 
for his/her opinion.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issues remaining on 
appeal.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


